            Case 6:20-bk-02684-LVV         Doc 184     Filed 09/09/20      Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

 IN RE                                                CASE NO.: 6:20-bk-02684-LVV

 DM WORLD TRANSPORTATION LLC,                         CHAPTER 11

                Debtor.

                    DEBTOR’S MOTION TO ASSUME EXECUTORY
                    CONTRACTS WITH SAMSARA NETWORKS INC.

       DM WORLD TRANSPORTATION LLC, (“Debtor”), by and through its undersigned

counsel, and pursuant to Section 365(a) of Title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 6006 of the Federal Rules of Bankruptcy Procedure, hereby requests the entry of an

order authorizing the Debtor to assume two fleet tracking executory contracts, (the “Contracts”), by

and between the Debtor and SAMSARA NETWORKS, INC. (“Samsara”), utilized in its business

operations, (the “Motion”). In support of the Motion, Debtor states as follows:

                                           Background

       1.      On May 12, 2020 (the “Petition Date”), the Debtor filed its petition for relief under

Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). No trustee or examiner

has been appointed. The Debtor continues to operate its business and manage its property as a

debtor in possession under §§ 1107 and 1108 of the Bankruptcy Code.

       2.      The Debtor is a party to two fleet tracking Contracts with Samsara which include

safety camera monitoring and electronic logging devices to maintaining compliance with specific

trucking regulations required by the U.S. Department of Transportation. Copies of the Contracts are

available upon written request to the undersigned Counsel.




                                                 1
            Case 6:20-bk-02684-LVV           Doc 184       Filed 09/09/20   Page 2 of 6




       3.      The Contracts remain active and are assets of the Debtor and its estate.

       4.      The prepetition balance is approximately $41,000.00. To cure the balance, the Debtor

and Samsara agreed to a weekly payment of $3,000.00. Samsara will also receive payment according

to the Contracts for all post-petition invoices.

       5.      By this Motion, Debtor seeks to assume the Contracts pursuant to Section 365(a) of

the Bankruptcy Code; the Contracts are critical for the continued operations of the Debtor’s business

and assumption is in the best interest of the estate.

                                          Relief Requested

       6.      Pursuant to Sections 365(a) and 1107(a) of the Bankruptcy Code, a debtor-in-

possession may assume or reject any executory contract or unexpired lease of the debtor, subject to

court approval. The right of a debtor-in-possession to assume unexpired leases and executory

contracts is fundamental to the bankruptcy process because it supplies a mechanism to supplement

its financial responsibilities to the bankruptcy estate.

       7.      Debtor has concluded that the Contracts are necessary for an effective reorganization

and that continued performance under the Contracts would not constitute an unnecessary drain upon

the financial resources of the Debtor without any corresponding benefit to its bankrupt estate. In

light of the foregoing, Debtor has determined, in the exercise of its business judgment, that

assumption of the Contracts is in the best interests of its bankrupt estate. Accordingly, Debtor

submits that the assumption of the Contracts comports with the requirements of Section 365(a) of the

Bankruptcy Code and satisfies the business judgment rule.

       WHEREFORE, DM WORLD TRANSPORTATION LLC respectfully requests the Court

enter an order: (i) authorizing the assumption of the Contracts; and (ii) granting such additional and




                                                   2
           Case 6:20-bk-02684-LVV          Doc 184    Filed 09/09/20   Page 3 of 6




further relief as the Court deems appropriate.

       RESPECTFULLY SUBMITTED this 9th day of September 2020.

                                             /s/ R. Scott Shuker
                                             R. Scott Shuker, Esq.
                                             Florida Bar No.: 984469
                                             rshuker@shukerdorris.com
                                             Mariane L. Dorris, Esq.
                                             Florida Bar No.: 0173665
                                             mdorris@shukerdorris.com
                                             John B. Dorris, Esq.
                                             Florida Bar No.: 0093744
                                             jdorris@shukerdorris.com
                                             SHUKER & DORRIS, P.A.
                                             121 S. Orange Ave., Suite 1120
                                             Orlando, Florida 32801
                                             Tel: (407) 337-2060
                                             Fax: (407) 337-2050
                                             Attorneys for the Debtor




                                                 3
            Case 6:20-bk-02684-LVV          Doc 184      Filed 09/09/20     Page 4 of 6




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 IN RE                                                 CASE NO.: 6:20-bk-02684-LVV

 DM WORLD TRANSPORTATION LLC,                          CHAPTER 11

                Debtor.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of DEBTOR’S MOTION TO ASSUME
EXECUTORY CONTRACTS WITH SAMSARA NETWORKS INC. has been furnished either
electronically or by U.S. First Class, postage prepaid mail to: DM WORLD TRANSPORTATION
LLC, 450 South Ronald Reagan Boulevard, Longwood, FL 32750; OFFICIAL COMMITTEE OF
UNSECURED CREDITORS, c/o John B. Hutton, Esq. and Ari Newman, Esq. Greenberg Traurig
PA, 333 Avenue of the Americas, Suite 4400, Miami, FL 33131; SAMSARA NETWORKS, INC.,
c/o Barry D. Kleban, Esq., McElroy, Deutsch, Mulvaney & Carpenter, LLP, 1 Penn Cntr. –
Suburban Station, 1617 JFK Blvd., Suite 1500, Philadelphia, PA 19103-1815 (bkleban@mdmc-
law.com); RTS FINANCIAL SERVICE, INC., c/o Harris J. Koroglu, Esq., Shutts & Bowen LLP,
200 South Biscayne Blvd., Suite 4100, Miami Florida 33131 (hkoroglu@shutts.com); RYDER
TRUCK RENTAL, INC., c/o James E. Shepherd, Esq., Forster Boughman, 2200 Lucien Way,
Suite 405, Maitland, Florida 32751 (shepherd@fbl-law.com and service@fbl-law.com); BMO
HARRIS, N.A., c/o Alexis A. Leventhal, Esq., REED SMITH LLP, Reed Smith Centre, 225 Fifth
Avenue, Pittsburgh, Pennsylvania 15222 (aleventhal@reedsmith.com); BANK OF AMERICA,
N.A., c/o Mark E. Steiner, Esq., Liebler, Gonzalez & Portuondo, Courthouse Tower - 25th Floor, 44
West Flagler Street, Miami, FL 33130; PREMIER TRAILER LEASING, INC., c/o Roger J.
Haughey, II, Esq., Sivyer Barlow & Watson, P.A., 401 E. Jackson St., Ste 2225, Tampa, Florida
33602 (rhaughey@sbwlegal.com and rjhassistant@sbwlegal.com); IBERIABANK, c/o Zachary J.
Bancroft, Esq., Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, 200 S Orange Ave, Ste
2900, PO Box 1549, Orlando, Florida 32802-1549 (zbancroft@bakerdonelson.com,
sdenny@bakerdonelson.com, and bkcts@bakerdonelson.com); STAR LEASING CO., c/o Gordon
Law Firm Co, LPA, Attn: James H. Gordon, Esq., 7677 Patterson Rd, Hillard, Ohio 43026
(jgordon@gordonlawco.com); Genovese Joblove & Battista, P.A., Attn: Paul J. Battista, Esq., 100
SE 2nd Ave, Suite 4400, Miami, Florida 33131 (pbattista@gjb-law.com); all parties who receive
notice via CM/ECF in the ordinary course; all creditors and interested parties as shown on the Local
Rule 1007-2 matrix attached to the original of this motion filed with the Court; and the Office of the
U.S. Trustee, 400 W. Washington Street, Suite 1100, Orlando, FL 32801, on this 9th day of
September 2020.

                                                  /s/ R. Scott Shuker
                                                  R. Scott Shuker, Esq.




                                                  4
                               Case 6:20-bk-02684-LVV        Doc 184         Filed 09/09/20   Page 5 of 6
Label Matrix for local noticing                DM World Transportation LLC                    ADP Augusta
113A-6                                         450 S. Ronald Reagan Blvd.                     One ADP Drive
Case 6:20-bk-02684-LVV                         Longwood, FL 32750-5405                        Augusta, GA 30909-9373
Middle District of Florida
Orlando
Wed Sep 9 10:53:34 EDT 2020
BANK OF AMERICA, N.A.                          CenterState Bank, N.A.                         IBERIABANK
c/o Mark E. Steiner, Esquire                   c/o Grey Squires-Binford, Esq.                 c/o Zachary J. Bancroft, Esq.
Liebler Gonzalez & Portuondo                   Post Office Box 1913                           200 S. Orange Ave., Ste. 2900
44 West Flagler Street, 25th Floor             Orlando, FL 32802-1913                         Orlando, FL 32801-3448
Miami, FL 33130-1817

KeyBank National Association                   Official Committee of Unsecured Creditors      Premier Trailer
c/o Michael A. Axel                            c/o John B. Hutton III, Esq.                   5201 Tennyson Parkway
127 Public Square Second Floor                 GREENBERG TRAURIG, P.A.                        Suite 205
Cleveland, OH 44114-1306                       333 S.E. Second Ave, Suite 4400                Plano, TX 75024-4116
                                               Miami, Florida 33131-3238

RTS Financial Services, Inc.                   Ryder Truck Rental, Inc.                       Ryder Truck Rental, Inc.
c/o Harris J. Koroglu, Esq.                    Mike S. Mandell, Corporate Collection Ma       c/o James E. Shepherd, Esq.
Shutts & Bowen, LLP                            11690 NW 105th Street                          ForsterBoughman
200 S Biscayne Blvd #4100                      Miami, FL 33178-1103                           2200 Lucien Way, #405
Miami, FL 33131-2362                                                                          Maitland, FL 32751-7048

Signature Financial LLC d/b/a Signature Fina   Star Leasing Co.                               Star Leasing Co.
c/o Ronald S. Beacher, Esq.                    Rob Swan, Controller                           c/o Paul J. Battista, Esq.
Pryor Cashman LLP                              4080 Business Park Drive                       Genovese Joblove & Battista, P.A.
7 Times Square                                 Columbus, OH 43204-5023                        100 SE 2nd Street, Suite 4400
New York, NY 10036-6569                                                                       Miami, FL 33131-2118

TCF National Bank                              TruckNRoll                                     Volvo Financial Services Div of VFS US LLC
c/o Michael A. Tessitore, Esq.                 9880 Sidney Hayes Rd                           c/o Nelson Mullins Broad and Cassel
Moran Kidd Lyons Johnson Garcia, P.A.          Orlando, FL 32824-8127                         Nicolette C Vilmos Esq
111 N. Orange Avenue, Suite 900                                                               390 N Orange Ave Ste 1400
Orlando, FL 32801-2307                                                                        Orlando FL 32801-1687

Zachary J Bancroft +                           Paul J Battista +                              George Michael Gingo +
Baker, Donelson, Bearman, Caldwell & Ber       Genovese Joblove & Battista PA                 Gingo & Orth, P.L.L.C.
Caldwell & Berkowitz, PC                       100 Southeast 2nd Street                       1702 South Washington Avenue
P.O. Box 1549                                  44th Floor                                     Titusville, FL 32780-4714
Orlando, FL 32802-1549                         Miami, FL 33131-2100

R Scott Shuker +                               Michael A Tessitore +                          John B Hutton +
Shuker & Dorris, P.A.                          Moran Kidd Lyons Johnson Garcia, P.A.          Greenberg Traurig PA
121 South Orange Avenue                        111 N. Orange Avenue, Suite 900                333 Avenue of the Americas
Suite 1120                                     Orlando, FL 32801-2307                         Suite 4400
Orlando, FL 32801-3238                                                                        Miami, FL 33131-3238

United States Trustee - ORL +                  Roger J Haughey II+                            Miriam G Suarez +
Office of the United States Trustee            Sivyer Barlow & Watson,PA                      Office of the United States Trustee
George C Young Federal Building                SunTrust Financial Centre                      George C. Young Federal Building
400 West Washington Street, Suite 1100         401 East Jackson Street, Suite 2225            400 West Washington Street, Suite 1100
Orlando, FL 32801-2210                         Tampa, FL 33602-5213                           Orlando, FL 32801-2210

Nicolette C Vilmos +                           (p)GREY SQUIRES BINFORD                        Harris J Koroglu +
Nelson Mullins Broad and Cassel                ATTN KILLGORE PEARLMAN                         Shutts & Bowen LLP
390 North Orange Avenue, Suite 1400            POST OFFICE BOX 1913                           200 South Biscayne Boulevard, Suite 4100
Orlando, FL 32801-1687                         ORLANDO FL 32802-1913                          Miami, FL 33131-2362
                                Case 6:20-bk-02684-LVV             Doc 184        Filed 09/09/20        Page 6 of 6
Michael P Shuster +                                  Ronald S Beacher +                                   Mark E Steiner +
Porter Wright Morris & Arthur, LLP                   Pryor Cashman LLP                                    Liebler, Gonzalez & Portuondo, P.A.
9132 Strada Place, 3rd Floor                         7 Times Square                                       44 W. Flagler Street, 25th Floor
Naples, FL 34108-2942                                New York, NY 10036-6569                              Miami, FL 33130-1808


James E Shepherd +                                   Ari Newman +                                         Alexis A Leventhal +
Forster, Boughman & Lefkowitz                        Greenberg Traurig, P.A.                              Reed Smith LLP
2200 Lucien Way, Suite 405                           333 Avenue of the Americas                           225 Fifth Avenue
Maitland, FL 32751-7048                              Suite 4400                                           Pittsburg, PA 15222-2716
                                                     Miami, FL 33131-3238

James Gordon +                                       Michael A. Axel +                                    Note: Entries with a ’+’ at the end of the
Gordon Law Firm Co, LPA                              KeyBank Bank National Association                    name have an email address on file in CMECF
7677 Patterson Road                                  127 Public Square, Second Floor
Hillard, OH 43026-9494                               Cleveland, OH 44114-1306




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Grey Squires-Binford +                               End of Label Matrix
Killgore Pearlman Stamp Denius & Squires             Mailable recipients    38
PO Box 1913                                          Bypassed recipients     0
Orlando, FL 32802                                    Total                  38
